Citation Nr: 0515813	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  99-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left hip, leg, and foot, to include as secondary to service-
connected residuals of gunshot wound to the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from November 1942 to December 
1945 and from September 1947 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
April 2001 and September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board acknowledges that the veteran's appeal has been 
advanced on the docket due to his age.  However, based on 
arguments from the veteran's representative and review of the 
claims folder, the Board finds that a remand is required in 
order to provide the veteran with all due assistance in 
substantiating his claim.   

The veteran alleges that he has osteoarthritis in his left 
hip, leg, and foot as a result of a gunshot wound to the left 
thigh received in service.  The RO granted service connection 
for residuals of gunshot wound to the left thigh in a 
February 1980 rating decision.  

As noted above, the veteran had service from November 1942 to 
December 1945, which was with the U.S. Army.  Subsequently, 
from September 1947 to November 1963, he had service with the 
U.S. Navy.  The veteran's service record shows that he 
received The Purple Heart Medal for a wound incurred in March 
1945.  However, service medical records associated with the 
claims folder do not document the actual injury and 
treatment.  In fact, there are no service medical records of 
record for the veteran's first period of service.  

In connection with this appeal, the RO made attempts to 
secure additional service medical records in November 2002, 
April 2003, and January 2004.  In each instance, the 
identified branch of service was the Navy only.  The response 
received from the National Personnel Records Center in 
February 2004 indicated that it attached additional medical 
records (again, from the veteran's service in the Navy), and 
that all other medical records had been previously provided 
in March 1977.  However, review of the claims folder reveals 
that, when the RO initially requested the veteran's service 
medical records in 1977, it identified the Navy as the only 
branch of service.  Thus, it appears that the RO's requests 
for the service medical records have been inadequate to 
obtain the particular records needed.    

The Board's September 2003 remand included the instruction to 
secure service medical records from the veteran's first 
period of service.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to insure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision. Id.  Moreover, VA's 
duty to assist includes obtaining a veteran's service medical 
records.  38 U.S.C.A. § 5103A(c) (West 2002).  Finally, the 
Board observes that, absent record of the original injury, it 
is difficult to obtain a truly informed opinion as to whether 
any disorder of the left hip, leg, or foot is proximately due 
to or the result of that injury.  38 C.F.R. 
§ 3.310(a) (2004).  Thus, every attempt must be made to 
secure these service medical records prior to final 
adjudication of the appeal.  Therefore, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and request the veteran's 
service medical records from his period 
of service in the U.S. Army from November 
1942 to December 1945.  If such records 
do not exist, or further attempts to 
secure them would be futile, a response 
to that effect is required and should be 
associated with the claims folder.  

2.  If such records are obtained, return 
the claims file to the VA examiner who 
rendered the medical opinion in September 
2004 for another medical opinion.  If 
that examiner is not available, transfer 
the claims file to another qualified VA 
examiner.  The VA examiner should opine 
whether it is at least as likely as not 
(a 50 percent probability) that the 
veteran's osteoarthritis of the left hip, 
leg, and foot is related to active 
service or to the veteran's service-
connected residuals of a gunshot wound to 
the left thigh.  A rationale should be 
provided for any conclusion reached.

3.  Readjudicate the issue on appeal.  If 
the disposition remains unfavorable, 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


